Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 13, 2009                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  138976                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  ANN COBLENTZ, LEE COBLENTZ, JOHN                                                                     Stephen J. Markman
  LEWANDOWSKI, and DEBORAH                                                                             Diane M. Hathaway,
                                                                                                                         Justices
  LEWANDOWSKI,
           Plaintiffs-Appellants,
  v                                                                 SC: 138976
                                                                    COA: 290075
                                                                    Oakland CC: 03-046760-CZ
  CITY OF NOVI,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 8, 2009 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 13, 2009                   _________________________________________
           s1110                                                               Clerk